DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 16, and 21-23, filed 12/17/2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-3, 16, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 20050228402) in view of Berg et al. (US 5897537) [hereinafter Berg].
Regarding claim 1, Hoffman discloses a balloon guiding sheath (vascular sheath (1)) (Fig. 1), comprising:
an elongated sheath (tubular portion (2)) (Fig. 1) having a working section length of at least ninety centimeters (para. 0067; claim 1), a proximal end portion (4) (Fig. 2) and a distal end portion (6) (para. 0061) (Fig. 2);
an access port (side arm (14) on the proximal end portion (4) of the elongated sheath (2) (para. 0027); a distal port (distal opening defined by longitudinal axis (20)) on the distal end portion (6) of the elongated sheath (2) (Fig. 1);
a working lumen (3) (not labeled in figures) extending through the elongated sheath (2) between the access port (14) and the distal port (Fig. 1) (para. 0061);
an inflatable balloon (10) on the distal end portion (6)) of the elongated sheath (Fig. 2); 
an inflation port (12) on the proximal end portion (4) of the elongated sheath (para. 0080) (Fig. 2);
an inflation lumen (inflation channel (22)) extending in the elongated sheath between the inflation port (12) and the balloon (10) (Fig. 9) para. 0080; and wherein the elongated sheath (2) is configured to enable direct insertion of the working length of the elongated sheath (2) into a patient's vasculature through an arteriotomy to position the balloon (10) at a target site (para. 0025) without the use of an outer sheath or other introducer (para. 0025 discloses "in embodiments wherein the device is a vascular sheath, the vascular sheath with dilator in the central lumen is inserted over the guide wire 
However, Hofmann fails to disclose wherein the elongated sheath comprises an inner layer, an intermediate layer, and an outer layer, the intermediate layer being positioned between the inner and outer layers and comprising coiled or braided strands of material; wherein a number or type of layers of the plurality of layers varies along the working length to provide the elongated sheath with graded rotational stiffness characteristics.
Berg in the same field of endeavor teaches a guide catheter (10) (Fig. 1) comprising a shaft (11) (Fig. 1) wherein the shaft comprises a plurality of layers including an inner layer (12) (Fig. 1), an intermediate layer (14) (Fig. 1), and an outer layer (16/18) (Fig. 1), the intermediate layer being positioned between the inner and outer layers and comprising coiled or braided strands of material (col. 5 lines 34-35; Fig. 1); and wherein the type of layers of the plurality of layers varies along the working length, thereby forming transition sections (22) (Fig. 5) wherein some sections of the plurality of layers of the shaft are formed with a flexible outer layer and other sections are formed with rigid outer layer to provide the elongated sheath with graded rotational stiffness characteristics (Figs. 1-5; col. 5 lines 62-67, col. 6 lines 1-4, col. 7 lines 1-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the elongated sheath in Hofmann to include the outer, intermediate, and inner layers and the transition sections of Berg in order to provide sufficient flexibility in the guide catheter to allow the guide catheter to navigate the bends in the blood vessel (col. 1 lines 63-67 and col. 2 lines 10-21) and ensure that correct stiffness occurs at the desired locations (col. 6 lines 62-67 and col. 7 lines 1-30).
Regarding claim 2, Modified Hofmann discloses wherein the elongated sheath (2) has an outer diameter between 0.039 inches to 0.315 inches [which includes all of the values within the claimed range of 0.104 - 0.124 inches] (claim 12, para. 0063 and 0065 of Hofmann), wherein the working lumen (3) has an inner diameter between 0.039 inches to 0.315 inches [which includes all the values within the claimed range of 0.087 - 0.113 inches] (claim 16 and para. 0063 of Hofmann).
Regarding claim 3, Modified Hofmann discloses wherein the elongated sheath (2) has a generally constant outer diameter along its working length (see Figs. 1-3 and 9 of Hofmann).
Regarding claim 16, Modified Hofmann discloses wherein the balloon (10) extends beyond the distal port [of the elongated sheath] so that it can protrude in front of distal end (6) (para. 0077 of Hofmann) and defines a funnel-shaped opening into the distal port when the balloon is in an inflated state (see Fig. 3) (para. 0077 of Hofmann).
Regarding claim 22, Modified Hofmann discloses wherein the inflation lumen (22) (Fig. 9 of Hofmann) is defined by a tubular structure [of the tubular portion (2)] within the working lumen (Fig. 10 of Hofmann).
Regarding claim 23, Modified Hofmann discloses wherein the graded rotational stiffness characteristics of the elongated sheath is further provided by at least one of a varying material properties of the elongated sheath (Figs. 1-5; col. 5 lines 62-67, col. 6 lines 1-4, col. 7 lines 1-30 of Berg).
Claims 4-5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 20050228402 ) in view of Berg et al. (US 5897537) [hereinafter Berg] and in further view of Miller et al. (US 20020198492) [hereinafter Miller] .
Regarding claims 4 and 13, Modified Hofmann discloses all of the limitations set forth above in claims 1 and 3 including wherein the elongated sheath has a constant outer diameter along its working length. However, Modified Hofmann fails to disclose wherein the elongated sheath includes a recess at 
Miller teaches a balloon catheter (102) (Fig. 1) in the same field of endeavor comprising a comprising an elongate tubular member (170) (Fig. 2A) and an inflatable balloon (160); the elongated sheath (170) includes a recess (recessed region (176)) (Fig. 4A and 4B) at the distal end portion (156) (Fig. 2A) (para. 0011, 0057 and 0063); and the balloon (160) is located substantially within the recess (176) when the balloon (160) is in an uninflated state (Fig. 4A) (para. 0012 and 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the elongated sheath in Modified Hofmann to include the recessed region of Miller in order to allow the catheter travel more efficiently through vasculature by providing a substantially constant diameter in a region adjacent and across the radially recessed region [when deflated] (claim 1, para. 0002).
Regarding claim 5, Modified Hofmann discloses wherein the elongated sheath (2) has a working length sufficiently long to enable the distal end portion (6) to reach a patient's internal carotid artery from a femoral artery arteriotomy (para. 0020 and 0105 of Hofmann). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 20050228402 ) in view of Berg et al. (US 5897537) [hereinafter Berg], and in further view of Trapp (US 8252219)].
Regarding claim 21, Modified Hofmann discloses all of the limitations set forth above in claims 1 and 3 including wherein the elongated sheath comprises a plurality of layers including an inner layer (12) (Fig. 1 of Berg), an intermediate layer (14) (Fig. 1 of Berg), and an outer layer (16/18) (Fig. 1 of Berg). However, Modified Hofmann fails to disclose wherein the inflation lumen is defined in the outer layer of the elongated sheath.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer layer of the elongated sheath in Hofmann to include the inflation lumen as taught by Trapp since Trapp discloses that such positioning of the inflation lumen within an outer layer of a multilayer sheath is known in the art and merely leads to the predictable result of allowing fluid/gas to reach the interior of the balloon in order for the balloon to inflate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREN DUBOSE/Examiner, Art Unit 3771    
                                                                                                                                                                                                    
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771